BILL OF COSTS

                 TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                         No. 06-13-00076-CV

                             Virginia Oak Venture, LLC, and Jane Tang

                                                   v.

                                        O.D. Fought, Jr., et al.

                (No. 401-02380-2010 IN 401ST DISTRICT COURT OF COLLIN COUNTY)
TYPE OF FEE                       CHARGES         PAID     BY
MOTION FEE                                 $10.00 PAID     SHERI DIAZ
MOTION FEE                                 $10.00 E-PAID   MELINDA NEEL
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   MELINDA NEEL
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   SHELLY GOFF
MOTION FEE                                 $10.00 E-PAID   MISSY RAMIREZ
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   MISSY RAMIREZ
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   CHARLES W MCGARRY
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   CHARLES W MCGARRY
MOTION FEE                                 $10.00 E-PAID   CHARLES W MCGARRY
MOTION FEE                                 $10.00 E-PAID   CHARLES W MCGARRY
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   CHARLES W MCGARRY
MOTION FEE                                 $10.00 E-PAID   CHARLES W MCGARRY
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   CHARLES W MCGARRY
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   CHARLES W MCGARRY
MOTION FEE                                 $10.00 E-PAID   JAMES M SUGGS
REQUIRED TEXAS.GOV EFILING FEE              $5.00 E-PAID   JAMES M SUGGS
REPORTER'S RECORD                       $4,662.35 PAID     TONYA LEBO
CLERK'S RECORD                          $8,920.50 PAID     SANDRA HILL
REQUIRED TEXAS.GOV EFILING FEE              $5.00 TRANSFER JAMES M. SUGGS
REQUIRED TEXAS.GOV EFILING FEE              $5.00 TRANSFER JAMES M. SUGGS
FILING FEE PAID TO COURT THAT            $175.00 E-PAID    JAMES M. SUGGS
TRANSFERRED CASE


          Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.


        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of THE
COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the charges and payments, in
the above numbered and styled cause, as the same appears of record in this office.

                                                                   IN TESTIMONY WHEREOF, witness
                                                                   my hand and the Seal of the COURT
                                                                   OF APPEALS for the Sixth District of
                                                                   Texas, this January 15, 2015.

                                                                   DEBRA AUTREY, CLERK



                                                                   By ___________________________
                                                                                                    Deputy